Citation Nr: 0000504	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  97-05 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fractures of the left tibia and fibula, currently rated 30 
percent disabling.

2.  Entitlement to an increased rating for residuals of 
fractures of the right tibia and fibula, currently rated 10 
percent disabling.

3.  Entitlement to an increased rating for grand mal 
epilepsy, currently rated 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from March 1955 to July 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1996 decision by the VA RO that denied 
increased ratings for grand mal epilepsy (rated 10 percent), 
residuals of fractures of the left tibia and fibula (rated 10 
percent), and residuals of fractures of the right tibia and 
fibula (rated 0 percent).  In December 1998, the RO granted 
an increased rating to 30 percent for residuals of fractures 
of left tibia and fibula, and an increased rating to 10 
percent for residuals of fractures of right tibia and fibula; 
the claims for increased ratings for these conditions 
continue.  AB v. Brown, 6 Vet.App. 35 (1993).  The veteran 
failed to report for a Travel Board hearing which was 
scheduled to take place at the RO in August 1999.

The present Board decision addresses the issue of an 
increased rating for epilepsy; the issues of increased 
ratings for the left and right leg disabilities are the 
subject of the remand at the end of the decision.

The Board notes other matters which are not properly before 
the Board at this time.  An October 1996 RO decision denied a 
total disability compensation rating based on individual 
unemployability (TDIU) rating.  A February 1997 statement by 
the veteran's representative lists the TDIU issue as an issue 
on appeal but requests that the RO reconsider a TDIU rating 
after it addressed issues mentioned in another memorandum by 
the representative (i.e, secondary service connection for 
left hip and low back disorders).  An October 1998 
certification of appeal (VA Form 8) is typed except for a 
handwritten entry listing an issue of entitlement to a TDIU 
rating; but it is questionable whether a notice of 
disagreement has been filed, and there has never been a 
statement of the case, followed by a substantive appeal, as 
to the TDIU issue.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (1999).  In December 1998, the RO granted 
secondary service connection for left hip and low back 
disorders; but it did not thereafter reconsider entitlement 
to a TDIU rating, as had been earlier requested by the 
veteran's representative.  The Board refers the issue of 
entitlement to a TDIU rating to the RO for further review 
and, if indicated, procedural development for appellate 
review.

In other matters not properly on appeal, the Board notes that 
a November 1996 statement by the veteran suggests he is 
claiming service connection for cataracts, and a January 1999 
statement by the veteran suggests he is claiming an increased 
(compensable) rating for duodenal ulcer disease.  These 
issues are not properly before the Board and are referred to 
the RO for clarification and any other indicated action.


FINDING OF FACT

The veteran has a diagnosis of grand mal epilepsy and a 
remote history of seizures, for which he currently takes 
medication; however, he has had no seizures for many years.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
grand mal epilepsy have not been met.  38 U.S.C.A. § 1155 
(West 1991) ; 38 C.F.R. § 4.124a, Diagnostic Code 8910 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from March 1955 to July 
1959.  Service medical records note he sustained multiple 
injuries, including a head injury, when he was stuck by a 
motor vehicle in December 1957.  In May 1959, it was noted 
that a neurological consultation showed that he no 
neurological deficit from the head trauma and had a normal 
EEG.  

On an October 1966 VA neuropsychiatric examination, the 
veteran reported that he had not had a definite seizure until 
1963 when he had a seizure while sleeping; he reported that a 
medical doctor was called and diagnosed a grand mal 
convulsive seizure.  He reported that he had had a spell one 
month later and that all of his spells had been at night 
except for 1 or 2 occasions when he had become extremely 
nervous, but he had not had convulsions.  The diagnosis was 
chronic brain syndrome, associated with trauma, with 
residuals of neurological nature as noted, with history of 
convulsive seizures, nocturnal, grand mal type.

In December 1966, the RO granted service connection for 
chronic brain syndrome with history of convulsive seizures, 
nocturnal, grand mal type; and a 10 percent rating was 
assigned. 

A January 1967 VA social survey report noted that Dr. D. H. 
Crow had observed the veteran when he was recovering from a 
seizure, but Dr. Crow could not be contacted and his office 
records contained no information on the veteran.

The veteran was admitted to a VA hospital in February 1967 
for observation and evaluation for a seizure disorder.  Skull 
X-ray was normal.  An EEG was abnormal, which the doctor said 
could be associated with seizure activity.  During the 
hospital admission, he had no seizures, but claimed he had 
some biting of his jaw on 1 occasion at night.  The final 
diagnoses were epilepsy, grand mal, associated with remote 
trauma; and emotionally unstable personality. 

In March 1967, the veteran's sister and brother-in-law 
reported that they witnessed the veteran having a seizure in 
1961 or 1962.

In April 1967, the RO granted a temporary total 
hospitalization rating for grand mal epilepsy, based on the 
recent admission, and this was followed by a 10 percent 
rating for the condition.  The 10 percent rating has 
continued to the present time.

In May 1970, the veteran was admitted to a VA hospital with 
complaints that he was feeling weak and run-down.  Physical 
examination noted no acute findings.  He reported that his 
last seizure was in 1968.  There was no recurrence of 
seizures during the admission.  The diagnoses were epilepsy, 
grand mal, associated with old trauma, and an emotionally 
unstable personality.  

In June 1996, the veteran filed for increased compensation 
for epilepsy.  

On an October 1996 VA neurological examination, the veteran 
reported that he had been taking Dilantin since 1962.  He did 
not remember his last seizure, but thought that it was in 
1981 or 1982.  There were no signs of organic mental 
dysfunction.  Cranial nerve examination revealed bilateral 
exotropia in eye movements.  Motor and reflex examinations 
were normal.  The diagnosis was generalized seizure disorder, 
under excellent control with Dilantin, with the last seizure 
being in 1981 or 1982.  

In subsequent statements, the veteran contended, in effect, 
that compensation for his seizure disorder should be 
increased because of the side effects (feeling uptight and 
edgy) of Dilantin.

II.  Analysis

The veteran's claim for an increase in a 10 percent rating 
for grand mal epilepsy is well grounded, meaning not 
inherently implausible.  All relevant facts have been 
properly developed and, therefore, the VA's duty to assist 
the veteran has been satisfied.  38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Grand mal epilepsy is rated under the general rating formula 
for major seizures.  Under that formula, a 10 percent rating 
is assigned when there is a confirmed diagnosis of epilepsy 
with a history of seizures.  When continuous medication is 
shown necessary for the control of epilepsy, the minimum 
evaluation will be 10 percent.  A 20 percent rating is 
assigned when there has been at least 1 major seizure in the 
last 2 years, or at least 2 minor seizures in the last 6 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8910.

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121.

The veteran does not describe any current seizures, althought 
he has previously been diagnosed as having grand mal 
epilepsy, had seizures many years ago, and continues to take 
medication for the disorder.  By his own account, his last 
seizure was in 1981 or 1982.  While he alleges he has some 
side effects of medication (Dilantin), he does not have the 
medical expertise to diagnosis any alleged side effects of 
his medication.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The medical evidence shows no objective indication 
of any symptoms associated with his seizure disorder or 
medication taken to control the disorder.  

As the veteran has not had at least 1 major seizure in the 
last 2 years, or at least 2 minor seizures in the past 6 
months, he does not meet the criteria for a higher rating of 
20 percent.  His past diagnosis of epilepsy, seizures many 
years ago, and use of medication only support the current 10 
percent rating.

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for grand mal epilepsy.  As 
such, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for grand mal epilepsy is denied.


REMAND

The veteran also claims an increase in a 30 percent rating 
for residuals of fractures of the left tibia and fibula, and 
an increase in a 10 percent rating for residuals of fractures 
of the right tibia and fibula.  A December 1998 VA 
examination contains detailed information on these 
conditions, and the examination was considered by the RO in 
assigning the current ratings.  However, the examination was 
not discussed in a supplemental statement of the case, and 
thus due process requires that these issues be remanded to 
the RO for this purpose.  38 C.F.R. § 19.37(a).  As these 
increased rating claims are well grounded, any recent 
pertinent medical records should also be obtained by the RO.  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

Accordingly, these issues are remanded for the following 
action:

1.  The RO should have the veteran 
identify all sources of VA or non-VA 
medical examination or treatment, since 
1998, concerning his left and right leg 
disabilities.  The RO should then obtain 
copies of the related medical records.  
38 C.F.R. § 3.159.

2.  Thereafter, the RO should review the 
claims for increased ratings for the left 
and right leg disabilities.  If the 
claims are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case (which 
should address all evidence received 
since the previous supplemental statement 
of the case), and they should be given an 
opportunity to respond before the case is 
returned to the Board.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

